 


114 HR 2672 IH: Train Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2672 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Moulton introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to clarify the amount and duration of scholarships under the Department of Veterans Affairs Employee Incentive Scholarship Program. 
 

1.Short titleThis Act may be cited as the Train Act. 2.Duration and amount of scholarships under Department of Veterans Affairs Employee Incentive Scholarship Program (a)Duration of scholarship (1)AgreementSection 7672(e)(1)(A) of title 38, United States Code, is amended by striking three and inserting four. 
(2)Period of paymentSubsection (c)(2) of section 7673 of such title is amended by striking three and inserting four. (b)Amount of scholarshipSubsection (b)(1) of such section 7673 is amended by striking $10,000 and inserting $25,000. 
(c)Application 
(1)In generalThe amendments made by this section shall apply with respect to individuals who first enroll in the Department of Veterans Affairs Employee Incentive Scholarship Program under subchapter VI of chapter 76 of title 38, United States Code, on or after the date of the enactment of this Act. (2)Special rule for current participantsAn individual who is enrolled in such program as of the day before the date of the enactment of this Act may elect to be covered by the amendments made by this section with respect to a quarter, semester, or term, as applicable, commencing on or after the date of the enactment of this Act. 
 
